Citation Nr: 0943271	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued 
by the Regional Office (RO) Providence, Rhode Island in 
August 2006 that, in pertinent part, denied the Veteran's 
claim for a rating in excess of 70 percent for PTSD.  The 
Board notes that the claim filed by the Veteran actually 
sought a permanent total disability rating; based on the 
attached documentation, consisting of a report from the 
Veteran's private psychologist, the Veteran's claim was 
construed as encompassing a claim for an increased rating for 
his MDD as well as for permanency of his total disability 
rating by reason of individual unemployability (TDIU).  The 
Veteran was granted permanency of his TDIU rating as well as 
entitlement to Dependants' Educational Assistance (DEA) in 
the appealed from August 2006 rating decision.  Insofar as 
the RO's decisions with respect to those claims constituted 
full grants of the benefits sought, they are not currently on 
appeal.  Rather, the Veteran now contends he is entitled to a 
100 percent rating for his MDD.

The Board notes that the Veteran requested a hearing before a 
Member of the Board.  However, the Veteran subsequently 
withdrew his request.  Therefore, no hearing was held in this 
matter.  38 C.F.R. § 20.702(e).


FINDING OF FACT

The evidence does not show that the Veteran's psychiatric 
symptoms caused total occupational and social impairment due 
to symptoms such as gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, one's own occupation, 
or one's own name.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
MDD were not met at any time relevant to this appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9434 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in June 2007 and May 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

The Veteran's claim was subsequently readjudicated, including 
in a September 2007 Supplemental Statement of the Case (SSOC) 
and a December 2008 SSOC, thereby curing any predecisional 
notice errors.  

In connection with the current appeal, VA has of record 
evidence including service treatment records, VA treatment 
records, private treatment records pertaining to the 
Veteran's various disabilities, and written statements by the 
Veteran.  The Board notes that the claims file includes two 
letters from the Veteran's private psychologist, dated in May 
2006 and June 2008, that summarize that clinician's 
assessment of the Veteran's mental health functioning and his 
progress in treatment.  The actual clinical records 
maintained by this provider are not contained in the claims 
file.  However, there is no reason to believe the underlying 
treatment records upon which the summaries were based would 
differ materially, or be more favorable to the Veteran, than 
the information provided in the letters from his private 
psychologist.  Therefore, the Board finds that remanding this 
matter to obtain those records would result in undue delay in 
the resolution of this claim, without providing any 
corresponding benefit to the Veteran.  Accordingly, no 
prejudice to the claimant will result from an adjudication of 
his claim in this Board decision.  Rather, as noted above, 
remanding this case to the RO for further VCAA development 
would only result in additional administrative burdens and 
delay, without any benefit to the claimant.  See, e.g. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (declining to 
remand case where doing to would have resulted only in 
imposing additional burdens on VA without a corresponding 
benefit to the Veteran).  The Board also notes that the 
Veteran was provided two VA mental health evaluations in 
connection with this claim.

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA.  

Law and Regulations

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

§4.126 Evaluation of disability from mental disorders.  
(a) When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. 
(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 
38 C.F.R. § 4.126 (2009)



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued 
by the Regional Office (RO) Providence, Rhode Island in 
August 2006 that, in pertinent part, denied the Veteran's 
claim for a rating in excess of 70 percent for PTSD.  The 
Board notes that the claim filed by the Veteran actually 
sought a permanent total disability rating; based on the 
attached documentation, consisting of a report from the 
Veteran's private psychologist, the Veteran's claim was 
construed as encompassing a claim for an increased rating for 
his MDD as well as for permanency of his total disability 
rating by reason of individual unemployability (TDIU).  The 
Veteran was granted permanency of his TDIU rating as well as 
entitlement to Dependants' Educational Assistance (DEA) in 
the appealed from August 2006 rating decision.  Insofar as 
the RO's decisions with respect to those claims constituted 
full grants of the benefits sought, they are not currently on 
appeal.  Rather, the Veteran now contends he is entitled to a 
100 percent rating for his MDD.

The Board notes that the Veteran requested a hearing before a 
Member of the Board.  However, the Veteran subsequently 
withdrew his request.  Therefore, no hearing was held in this 
matter.  38 C.F.R. § 20.702(e).


FINDING OF FACT

The evidence does not show that the Veteran's psychiatric 
symptoms caused total occupational and social impairment due 
to symptoms such as gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, one's own occupation, 
or one's own name.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
MDD were not met at any time relevant to this appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9434 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in June 2007 and May 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

The Veteran's claim was subsequently readjudicated, including 
in a September 2007 Supplemental Statement of the Case (SSOC) 
and a December 2008 SSOC, thereby curing any predecisional 
notice errors.  

In connection with the current appeal, VA has of record 
evidence including service treatment records, VA treatment 
records, private treatment records pertaining to the 
Veteran's various disabilities, and written statements by the 
Veteran.  The Board notes that the claims file includes two 
letters from the Veteran's private psychologist, dated in May 
2006 and June 2008, that summarize that clinician's 
assessment of the Veteran's mental health functioning and his 
progress in treatment.  The actual clinical records 
maintained by this provider are not contained in the claims 
file.  However, there is no reason to believe the underlying 
treatment records upon which the summaries were based would 
differ materially, or be more favorable to the Veteran, than 
the information provided in the letters from his private 
psychologist.  Therefore, the Board finds that remanding this 
matter to obtain those records would result in undue delay in 
the resolution of this claim, without providing any 
corresponding benefit to the Veteran.  Accordingly, no 
prejudice to the claimant will result from an adjudication of 
his claim in this Board decision.  Rather, as noted above, 
remanding this case to the RO for further VCAA development 
would only result in additional administrative burdens and 
delay, without any benefit to the claimant.  See, e.g. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (declining to 
remand case where doing to would have resulted only in 
imposing additional burdens on VA without a corresponding 
benefit to the Veteran).  The Board also notes that the 
Veteran was provided two VA mental health evaluations in 
connection with this claim.

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA.  

Law and Regulations

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

§4.126 Evaluation of disability from mental disorders.  
(a) When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. 
(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 
38 C.F.R. § 4.126 (2009)



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).



Factual Background and Analysis

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence that was submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's MDD is evaluated pursuant to 38 C.F.R. § 4.130, 
diagnostic code 9434, which incorporates the "General Rating 
Formula for Mental Disorders" that is set forth in 38 C.F.R. 
§ 4.130.  

A VA primary care depression screening questionnaire was 
negative in April 2006;   
however an April 2006 VA treatment note indicated that while 
Celexa seemed to be working as well as Zoloft, the Veteran 
remained depressed.  He did not want to try a higher dose of 
medication.  

In a May 2006 letter that the Veteran submitted in connection 
with his claim, his private psychologist, R.W.T., Ph.D., 
indicated that the Veteran was initially prescribed Zoloft by 
his primary care physician, who referred the Veteran to the 
psychologist for therapy.  At his initial evaluation, the 
Veteran complained of a lack of ambition, weight gain, 
disrupted sleep, low interest in activities, a bleak outlook 
towards the future, and concern about his physical health 
subsequent to undergoing cancer surgery in 2000 and then 
subsequently being diagnosed with another form of cancer.  
The Veteran reported that he wanted to regain some ambition 
and to participate in more activities.  He continued in 
treatment with his primary care doctor, but switched 
management of his psychiatric medications to VA.

The psychologist's letter indicated that the Veteran 
continued in therapy but faced continual challenges related 
to his cancer tests and treatments.  The Veteran is presently 
service connected for liposarcoma and prostate cancer.  
Subjectively, the Veteran reported feeling anxiety when he 
needed to leave his house, although he was able to do so when 
necessary.  He often avoided driving due to anxiety.  He 
tended to avoid making social commitments that required 
routinely showing up to a location and remaining there for a 
predetermined period of time and experienced increased 
anxiety if he had to depend on others for transportation.  At 
times, he exhibited a decreased degree of attention to his 
grooming or appearance.  The psychologist's assessment at 
that time was that the Veteran was experiencing moderate MDD.  

The Veteran underwent a VA mental health examination in June 
2006.  The psychologist noted that the Veteran had been 
unemployed for several years.  He reported that he no longer 
wanted to be around people.  He generally slept poorly, with 
no set schedule for waking and resting.  He also had no set 
schedule for meals.  He mowed his lawn but lacked motivation 
to do other gardening activities.  He was able to keep up 
with basic housecleaning and chores but spent much of his 
time watching television.  He did his own shopping and simple 
cooking.  He often felt as if he was doing nothing.  He did 
not have any hobbies or interests; he did not like to read 
and lost interest when watching movies.  He was no longer 
able to walk his dog due to his physical limitations.  He 
rarely socialized, insofar as his friend recently had a bone 
marrow transplant and had to be careful receiving visitors.  
He did receive invitations to social engagements but 
generally turned them down because he disliked making 
commitments.  His only family was one sibling who he got 
along with but rarely spoke to or visited.  He reported that 
he feels anxious when he has to leave his house and that, 
while he was able to drive, he preferred to avoid it.  He did 
not go outside after dark.  

The examiner noted that the Veteran described "significant 
depressive symptoms" including depressed mood and a lack of 
ambition and motivation.  He occasionally thought of suicide 
or death but he did not dwell on these thoughts and did not 
think that he would ever act on them.  He worried a great 
deal about recurrences of cancer.  He also reported 
significant anxiety that was interpreted as agoraphobia.  He 
denied panic attacks but described feeling restless, nervous, 
and uncomfortable, especially when he had to go to medical 
appointments.  He described a general feeling of discomfort 
related to being away from home but no specific social 
anxiety.  He reported an exaggerated startle response to 
noises such as the phone ringing.  He denied having any 
significant problems with irritability or anger.  He 
acknowledged intermittent alcohol use and denied the use of 
illegal drugs.

The Veteran was noted to be casually and neatly dressed and 
generally neatly groomed but unshaven.  He arrived punctually 
and provided his own transportation.  He made eye contract 
and was generally appropriate and cooperative.  He presented 
as tense and restless.  His speech was normal.  His thought 
process was generally logical and the content was appropriate 
to the examination.  There was no evidence of delusions or 
hallucinations.  The Veteran denied any homicidal thoughts or 
any violent intent.  He was fully oriented and his remote and 
immediate memory were intact.  While he had difficulty with 
spelling and arithmetic, he told the examiner that these 
subjects were always problematic for him.  

The examiner diagnosed MDD, single episode, moderate to 
severe; anxiety disorder not otherwise specified (NOS); and 
episodic alcohol abuse.  She assigned a global assessment of 
functioning (GAF) score of 48, which is at the upper end of 
the range of symptoms that are considered serious or that 
create any serious impairment in social, occupational, or 
school functioning.  The examiner opined that it was at least 
as likely as not that the Veteran was permanently 
unemployable due to his depression.  She determined that he 
was competent to handle his own funds.  

VA and private treatment records indicate that the Veteran 
continued to feel depressed and to be treated with 
antidepressants and therapy.  A February 2008 depression 
screening indicated moderate depression.  

In June 2008, the Veteran submitted a second letter from his 
private psychologist.  His psychologist noted that of the 13 
scheduled appointments, the Veteran attended only two within 
the last year, having cancelled or failed to show up for the 
other 11 scheduled appointments.  When he was last seen by 
the psychologist in March 2008 the Veteran reported that his 
cancer had reoccurred and that he was going to be tested for 
a second form of cancer that day.  He reported increased use 
of alcohol, now on a daily basis, as well adhedonia, 
difficulty concentrating when watching television, avoidance 
of interpersonal contact except with respect to essential 
errands, decreased attention to personal grooming and the 
neatness of his home, and suicidal ideation without any plan 
or intent.  The psychologist also opined that the Veteran had 
developed posttraumatic stress disorder (PTSD) due to his 
cancer treatment.  The examiner diagnosed severe MDD, PTSD, 
and rule out alcohol dependence.  He noted that the Veteran's 
GAF score was "at best" 50, which is at the upper range of 
symptoms that are considered severe, and assigned a current 
GAF score of 45.  

In August 2008, the Veteran was reexamined by the same VA 
psychologist who had previously evaluated him.  She noted 
that the Veteran's functioning was generally the same as it 
had been at the previous examination.  The Veteran had more 
difficulty with feeling tired after being placed on 
chemotherapy and was no longer able to mow his lawn.  He 
generally tried to keep up with basic housecleaning such as 
vacuuming and taking out the garbage, but he did not do the 
laundry or dishes as often as he used to.  He denied any 
difficulties paying bills on time.  The Veteran reported that 
he often stayed in his pajamas all day since he did not see 
other people.  He sometimes talked to a neighbor or 
telephoned a friend to talk, but he no longer visited this 
friend.  He still maintained a good relationship with his 
brother, although they rarely talked unless one of them 
needed something.  He was unable to walk his dog due to 
fatigue but was committed to caring for his dog and reported 
that he enjoyed spending time with his dog.  The Veteran felt 
that chemotherapy caused him to lose his appetite.  

The examiner's assessment was that the Veteran continued to 
report symptoms of depression, anxiety, and agoraphobia which 
got worse with the recurrence of his cancer.  The Veteran 
denied feeling suicidal, but reported that he felt 
discouraged by the recurrence of his cancer.  He felt 
restless and uncomfortable around people but he did not 
report significant problems with anger or irritability.  He 
reported that on one occasion he felt intense anger towards a 
neighbor but he did not act on it. The Veteran reported that 
he was not a violent person.  He also reported that he no 
longer drank as much as he used to.  

The Veteran came to the examination casually and neatly 
dressed but unshaven.  He was on time for the appointment.  
He presented as tense and restless but was generally 
appropriate and cooperative.  The rate, volume, and 
articulation of his speech was normal.  His thought process 
was logical and the content was appropriate to the 
examination.  There was no evidence of delusions, and the 
Veteran denied having any hallucinations.  He denied any 
suicidal intent or plan but related that sometimes he felt as 
if the side effects of his cancer treatment were not worth.  
The Veteran told the examiner that he planned to continue in 
treatment; however, if the side effects got worse, he might 
discontinue treatment.  He was fully oriented but seemed to 
have some difficulty concentrating.  The examiner diagnosed 
MDD, moderate to severe; anxiety disorder NOS; and episodic 
alcohol abuse in partial remission.  She assigned a GAF of 
48.  

The Veteran submitted written statements in which he reported 
that he felt his depression was worse due to the recurrence 
of his cancer.

The evidence does not show that the Veteran meets the 
criteria for an evaluation in excess of 70 percent for his 
MDD and associated mental disorders.  There is no evidence 
that the Veteran experienced gross impairment of thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
disorientation to time and place; or memory loss for the 
names of close relatives or his own name or occupation.  
Rather, at both of his examinations, the Veteran's speech was 
noted to be normal in rate, volume, and articulation and his 
thought processes were logical and the content of his speech 
was appropriate to the examination.  There is no evidence 
that the Veteran experienced any delusions, hallucinations, 
or other psychotic symptoms.  He was fully oriented at his 
examinations and there was no evidence of severe memory loss.  
The Veteran's private psychologist also did not note any of 
the above symptoms in either of the letters that he submitted 
on behalf of the Veteran.  

While the Veteran at times reported suicidal thoughts or 
hopelessness about his cancer treatment, he never expressed 
any intent or plan to hurt himself and he consistently denied 
homicidal thoughts or violent impulses towards others.  He 
was not assessed by the VA examiner as being a danger to 
himself or others, and the Veteran's private psychologist 
also did not indicate that the Veteran was a danger to 
anyone.  Moreover, suicidal ideation is encompassed in the 
criteria for a 70 percent rating.  

Similarly, while the Veteran reported decreased attention to 
chores such as doing dishes and laundry, he reported that he 
took care of basic tasks such as vacuuming and taking out the 
garbage and there was no indication that the Veteran allowed 
the dishes or laundry to accumulate to the point that he ran 
out of clean clothing or dishes.  In fact, during his most 
recent VA examination the examiner specifically asked the 
Veteran whether he ate off of dirty dishes and he 
specifically denied this.  The Veteran continued to 
adequately manage his finances to and pay bills on time.  
While he sometimes did not change out of his pajamas or shave 
while at home, there was no indication that he was unable to 
maintain minimal personal hygiene.  The Veteran was 
adequately groomed and neatly dressed at both of his VA 
examinations, albeit unshaven.  The Veteran's reduced 
attention to personal grooming and household chores does not 
reach the level of an intermittent ability to perform 
activities of daily living, including the maintenance of 
minimal personal hygiene.  Some neglect of personal 
appearance and hygiene is encompassed within the criteria for 
a 70 percent rating.  

In sum, there is no evidence that the Veteran's psychiatric 
disorders cause him to be totally socially and occupationally 
impaired by his psychiatric difficulties.  He maintained some 
social interactions with neighbors and friends, for instance, 
by calling one friend on the phone sometimes although they 
rarely visited.  The Veteran is unemployed and the VA 
examiner opined that he was unable to work due to his 
depression, but the Veteran is currently receiving TDIU which 
fully compensates him for this circumstance.  Moreover, the 
currently assigned 70 percent rating contemplates significant 
occupational and social impairment. 

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture so as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's symptoms are consistent with the criteria set forth 
for a 70 percent disability rating.  There is no evidence 
that the Veteran has ever been hospitalized for his 
depression.  While he is unemployed, he is currently 
receiving TDIU as a result thereof.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 70 percent for MDD is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


